          6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
           Plaintiff,                            )
                                                 )
v.                                               )         Case No. CR-21-121-CBG
                                                 )
BYRON JEROME BURTON, a/k/a                       )
BRYON BURTON, a/k/a BYRON J.                     )
BURTON,                                          )
                                                 )
           Defendant.                            )

                                            ORDER

           Now before the Court is a Motion for Review (Doc. No. 34), filed through counsel

by Defendant Byron Jerome Burton. The Government has responded (Doc. No. 38),

Defendant has filed a Reply (Doc. No. 39), and the Motion is now at issue.

     I.       Background

           On April 5, 2021, Defendant’s state-court convictions for felony murder and

attempted robbery—based upon the same allegations of conduct at issue in this

proceeding—were vacated in light of the U.S. Supreme Court’s decision in McGirt v.

Oklahoma, 140 S. Ct. 2452 (2020). On April 6, 2021, the Government filed a criminal

complaint charging Defendant with Murder in Indian Country in violation of 18 U.S.C. §§

1111, 1151, and 1153. See Doc. No. 1. The Government also filed a motion seeking the

pretrial detention of Defendant. See Doc. No. 9.

           U.S. Magistrate Judge Steven P. Shreder held a detention hearing on April 14, 2021,

and found that there is “no set of conditions” that could be imposed “that would assure the
     6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 2 of 7




safety of the community.” Detention Hr’g Tr. 8:16-17 (Doc. No. 33). Judge Shreder

ordered that Defendant be detained pending trial due to “a serious risk that the defendant

will endanger the safety of another person or the community.” See Detention Order (Doc.

No. 21) at 2. Judge Shreder found by clear and convincing evidence that Defendant poses

such a risk “due to the nature and circumstances of the offense charged and the Defendant’s

incarceration for the last 22 years.” Id.

         On April 16, 2021, an Indictment in this Court was filed that presented two counts:

(1) Murder in Perpetration of Robbery in Indian Country, in violation of 18 U.S.C. §§

1111(a), 1151, and 1153; and (2) Causing the Death of a Person in the Course of a Violation

of Title 18 U.S.C. § 924(c), in violation of 18 U.S.C. § 924(j)(1). See Indictment (Doc.

No. 24) at 1-2. This matter is set for trial on the Court’s October 2021 trial docket.

   II.      Applicable Standards

         A person who is ordered detained by a magistrate judge may file “a motion for

revocation or amendment” of the detention order. 18 U.S.C. § 3145(a)(2). A district court

considering such a motion reviews the matter de novo, “but there is no statutory

requirement that the court hold a hearing.” United States v. Oaks, 793 F. App’x 744, 747

(10th Cir. 2019). “Rather, the court may hold a hearing, if it so chooses.” Id. In the instant

case, the Court concludes that an evidentiary hearing is not required, as no need for a

hearing is indicated by the factual record, the pleadings, and the briefing that are before the

Court.

         To obtain the pretrial detention of a defendant, the Government bears the burden to

prove “that no condition or combination of conditions will reasonably assure the


                                              2
     6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 3 of 7




appearance of the person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(e)(1); see United States v. Cisneros, 328 F.3d 610, 616

(10th Cir. 2003). “The government must prove risk of flight by a preponderance of the

evidence, and it must prove dangerousness to any other person or to the community by

clear and convincing evidence.” Cisneros, 328 F.3d at 616 (citations omitted); see 18

U.S.C. § 3142(e)(1), (f).

       Pursuant to 18 U.S.C. § 3142(g), the following factors must be considered by the

court “in determining whether there are conditions of release that will reasonably assure

the appearance of the person as required and the safety of any other person and the

community”:

       (1) the nature and circumstances of the offense charged, including whether
       the offense is a crime of violence . . . or involves . . . a . . . firearm . . . ;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

              (A) the person’s character, physical and mental condition, family ties,
              employment, financial resources, length of residence in the
              community, community ties, past conduct, history relating to drug or
              alcohol abuse, criminal history, and record concerning appearance at
              court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
              was on probation, on parole, or on other release pending trial,
              sentencing, appeal, or completion of sentence for an offense under
              Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community
       that would be posed by the person’s release.

18 U.S.C. § 3142(g).




                                               3
      6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 4 of 7




    III.      Defendant’s Motion for Review

           In his Motion, Defendant argues that the Government cannot meet its burden to

show that Defendant is either a danger to others and the community or a flight risk such

that no condition or combination of conditions can be imposed to permit his release

pending trial. Defendant requests that he be released to live with a third-party custodian

and the custodian’s wife, subject to home detention and GPS ankle monitoring.

           In connection with the application of the factors of 18 U.S.C. § 3142(g), the Court

makes the following findings of fact:1

    1. The Government alleges that on July 23, 1999, Defendant and two other individuals

           attempted to rob Leonard Hill at his residence and that Mr. Hill was found shot to

           death.

    2. The Government further alleges: “[Defendant] presented a gun in an attempt to rob

           Hill when Hill also presented a gun. Both [Defendant] and Hill fired gun shots. Hill

           was shot in the chest and abdomen. [Defendant] fled the home through the

           bathroom window, where [Defendant’s] blood was later discovered.”

    3. The Government alleges that on July 23, 1999, Defendant was arrested on state

           charges of conspiracy to commit robbery and first-degree murder.



1
 Both the Government and Defendant referred to a pretrial services report in connection
with the April 14, 2021 detention hearing and recite from that report in their briefing on
Defendant’s Motion. Although that report is not included in the current record, neither
party disputes the other’s characterization of the report or the accuracy of the facts cited
therefrom. The Court also takes judicial notice of certain publicly available facts regarding
Defendant’s 2000 state-court felony conviction. See State v. Burton, No. CF-1999-265
(Wagoner Cnty. Dist. Ct.).


                                                4
 6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 5 of 7




4. On February 28, 2000, Defendant entered a guilty plea in Wagoner County District

   Court to one count of first-degree felony murder and one count of attempted

   robbery.

5. On March 7, 2000, Defendant was sentenced to life in prison.

6. Defendant was still serving this sentence when on April 5, 2021, the Wagoner

   County District Court vacated his conviction and sentence and dismissed the

   criminal case due to a lack of jurisdiction pursuant to McGirt.

7. Defendant was 17 years old at the time of the events of July 23, 1999.

8. According to the pretrial services report, prior to Defendant’s arrest for the conduct

   underlying the instant offense, he had been arrested twice on charges of petit

   larceny, possession of marijuana, and violating curfew. Neither of these arrests

   resulted in criminal charges.

9. According to the pretrial services report, Defendant has earned his GED while

   incarcerated and has completed several vocational training programs and

   certifications.

10. According to the pretrial services report, Defendant’s former coach is willing to act

   as a third-party custodian for Defendant, and to allow Defendant to reside with the

   coach and his wife, should Defendant be released.

11. According to the pretrial services report, Defendant has at least some family living

   in Oklahoma; he does not have savings, a passport, credit cards, a cell phone, or a

   driver’s license.




                                          5
     6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 6 of 7




       Based upon its de novo review, the Court finds that the § 3142(g) factors weigh in

favor of detention. The Court concurs with Judge Shreder’s conclusion that the

Government has not shown by a preponderance of the evidence that Defendant poses a

serious flight risk if released. The conduct at issue in this case, however, is sufficient for

the Court to agree that Defendant poses a danger to the community that may only be

addressed through detention.

       The charged offenses involve both “a crime of violence” and the use of a firearm.

18 U.S.C. § 3142(g)(1); see also United States v. Baker, 349 F. Supp. 3d 1113, 1135

(D.N.M. 2018) (noting that that the court is required to “take notice” of offenses falling

into the categories prescribed by § 3142(g)(1)). These are serious crimes that reflect a

disregard for human life. In light of these facts, and considering all the findings set forth

above and all the factors in 18 U.S.C. § 3142(g), the Court concludes that the Government

has met its burden to show by clear and convincing evidence that Defendant poses a serious

risk of danger to the community and that no condition or combination of conditions would

reasonably assure the safety of others and the community if Defendant were released

pending trial. Cf. United States v. Voog, 702 F. App’x 692, 694 (10th Cir. 2017) (“The

concern about safety of the community is to be given a broader construction than the mere

danger of physical violence. Safety of the community refers to the danger that the

defendant might engage in criminal activity to the detriment of the community.” (alteration

and internal quotation marks omitted)).

                                      CONCLUSION




                                              6
     6:21-cr-00121-CBG Document 43 Filed in ED/OK on 05/21/21 Page 7 of 7




      For the reasons set forth above, Defendant’s Motion for Review (Doc. No. 34) is

DENIED. Defendant shall continue to be detained pending trial.

      IT IS SO ORDERED this 21st day of May, 2021.




                                          7
